2017 IL App (1st) 162101

                                                 No. 1-16-2101

                                           Opinion filed May 10, 2017 

                                                                       Third Division
     ______________________________________________________________________________

                                                     IN THE

                                      APPELLATE COURT OF ILLINOIS

                                                FIRST DISTRICT

     ______________________________________________________________________________

     In re NICHOLAS C. and NATHAN W., Minors                 )    Appeal from the Circuit Court
                                                              )   of Cook County.
     (The People of the State of Illinois,                    )
            Petitioner-Appellee,                             )
                                                             )    Nos. 11 JA 00083 ,11 JA 00084
     v. 	                                                    )

                                                             )

     Mandi C.,                                               )    The Honorable

                                                             )    Andrea Buford,
               Respondent-Appellant).                        )    Judge Presiding.

     ______________________________________________________________________________

                       JUSTICE FITZGERALD SMITH delivered the judgment of the court, with
     opinion.
                       Justices Lavin and Cobbs concurred in the judgment and opinion.


                                                     OPINION


¶1             Mother/respondent-appellant Mandi C. appeals from the Cook County circuit court’s

            order in the instant cause finding her to be unfit under section 50/1(D)(b) of the Adoption Act

            (750 ILCS 50/1(D)(b) (West 2012)) and ordering the termination of her parental rights over

            Nicholas C. and Nathan W., her minor children. She contends that the trial court’s

            determination was “not supported by clear and convincing evidence” and was made

            “contrary to the manifest weight of the evidence.” She asks that we reverse its decision,
     1-16-2101



        remand this cause, and vacate the permanency goal of adoption, the order terminating her

        parental rights, and the appointment of a guardian with the right to consent to the children’s

        adoption. The State and the minors’ public guardian have filed appellees’ briefs. For the

        following reasons, we affirm.

¶2                                                   BACKGROUND

¶3         Nathan was born on September 24, 2006, and Nicholas was born on May 24, 2010, to

        respondent, their biological mother. 1 This cause was initiated in February 2011, when the

        State filed petitions for adjudication of wardship alleging that the boys were neglected due to

        injurious environment and abused due to physical abuse and substantial risk of physical

        injury. With respect to eight-month-old Nicholas’s petition, the State cited a prior indicated

        report of respondent for substance abuse; that he had sustained abusive head trauma,

        extensive retinal hemorrhaging, and intracranial hemorrhaging in January 2011 exhibiting

        both old and new head injuries and shaken baby syndrome, requiring that he be placed on life

        support; and that respondent’s explanations were not consistent with his injuries. With

        respect to the petition for four-year-old Nathan, who is autistic, the State asserted that he was

        neglected and abused in that his brother had sustained these injuries and respondent’s

        explanations for them were inconsistent. On August 21, 2012, the trial court held an

        adjudicatory hearing, finding both boys to be abused or neglected, and entered dispositional

        orders finding respondent unable for some reason other than financial circumstances alone to

        care for, protect, train, or discipline them. The boys were declared wards of the court, and

        temporary custody was given to the Illinois Department of Children and Family Services

        (DCFS).



           1
               The boys have different biological fathers; neither father is involved in this appeal.

                                                                2

     1-16-2101



¶4         Following this, several permanency hearings were held. Initially, in August 2012, the

        reunification goal was set at return home within 12 months, with the court noting that

        respondent had made “some progress” in her assigned services. Thereafter, respondent was

        able to obtain an order for supervised visits and, later, unsupervised visits. However, by the

        next permanency hearing in January 2013, the court found that respondent had not made

        substantial progress and set a goal of return home pending status. The court determined that

        respondent had not engaged in all her assigned services, namely, individual therapy and a

        psychiatric evaluation. The trial court kept the same goal at the subsequent permanency

        hearing in April 2013, again noting that while respondent had made “good progress,” she still

        needed to engage in services, this time, urine drops. Then, following reports made by her

        therapist and those assigned to her case indicating that respondent was not participating in

        individual therapy and was testing positive at urine drops, the trial court, in November 2013

        changed the reunification goal to substitute care pending determination on termination of

        parental rights, citing that respondent was not engaged in services or visiting consistently.

¶5         In April 2014, the State filed petitions for appointment of guardian with the right to

        consent to adoption for Nathan and Nicholas. The State premised its allegations of

        respondent’s unfitness on sections 1(D)(b) and 1(D)(m) of the Adoption Act (ground (b) and

        ground (m)) (750 ILCS 50/1(D)(b), 1(D)(m) (West 2012)), asserting that she failed to

        maintain a reasonable degree of interest, concern, or responsibility as to the boys’ welfare

        and that she failed to make reasonable efforts to correct the conditions that were the basis of

        removal and failed to make reasonable progress toward return of the children within any




                                                     3

     1-16-2101



         nine-month period following their adjudication. 2 With respect to ground (m), the State

         identified the nine-month time period as August 21, 2012, to May 21, 2013.

¶6           In June 2014, Charisse C., respondent’s mother, filed a petition for private guardianship

         of the boys. Briefly, during a hearing on this petition, Mattie Franklin, their DCFS

         caseworker, testified that Charisse had attended a staffing in September 2013, at which time

         Franklin asked her why she did not offer care for the boys, to which Charisse responded that

         she did not want the boys placed with her, as she had raised her own children and wanted to

         move on with her life. Franklin further testified that she told Charisse the reunification goal

         would soon be changed to termination but Charisse was still not willing to adopt them.

         Charisse testified as to her visitation with the boys, her awareness of their special needs, her

         desire to maintain contact with their foster parent, and her confusion with respect to

         petitioning for them; she stated that she would have done so earlier but was told she could

         not have them since respondent was living with her. Respondent supported Charisse’s

         petition. On cross-examination, Charisse admitted that on three separate occasions in 2011,

         Nicholas sustained head injuries while in respondent’s care but while living in her

         (Charisse’s) home; he hit his head on the ceramic floor, he was dropped midway down the

         stairs and hit his head on the concrete floor at the bottom, and his head became wedged

         between his crib and the wall. Nicholas was not taken to the doctor, but Charisse stated that

         when she eventually noticed something seemed to be wrong with him, she made sure he saw

         one. Additional evidence indicated that there was concern about Charisse’s paramour, whose

         background could not be approved due to criminal charges. The trial court denied Charisse’s

         petition for private guardianship, finding, among other reasons, that she was “not credible.”

             2
              The State’s petitions also sought an unfitness finding pursuant to section 1D(k), alleging that respondent
     was a habitual addict. 750 ILCS 50/1(D)(k) (West 2012). However, the State later voluntarily dismissed this ground
     without prejudice.

                                                              4

     1-16-2101



¶7         The cause then moved to an unfitness hearing regarding respondent. Jim Boggess, her

        case management director, testified that he approved respondent’s 2011 integrated

        assessment report and attended team meetings regarding the boys. The report indicated that

        the cause came to DCFS’s attention when Nicholas was brought to the hospital with old and

        new brain injuries, was diagnosed with shaken baby syndrome, and was placed on life

        support. Respondent expressed guilt and remorse but was not able to provide an adequate

        explanation for his injuries, nor did she deny that she or anyone in the household injured

        Nicholas. Respondent also had a prior indicated report with DCFS for drug use, including

        marijuana and crystal meth. She stated during the assessment that she continued to use

        marijuana, that Nicholas was born premature and substance exposed, and that she had not

        obtained prenatal care while pregnant; she also used marijuana in the presence of her

        children. When she gave birth to Nicholas, respondent decided to place him for adoption but

        then felt guilty and reclaimed him. Nicholas was also born with plagiocephaly, but

        respondent did not have him regularly wear a helmet as instructed by doctors. With respect to

        Nathan, respondent exhibited issues in disciplining him, due to his autism. Boggess testified

        that while the assessment indicated respondent loved her children, she lacked understanding

        or concern for them and she required mental health services, as well as parenting skills,

        substance abuse treatment, and other recommended services.

¶8         Angela Thomas, a substance abuse counselor, testified that she worked with respondent

        after an assessment recommended intensive outpatient treatment for marijuana and alcohol

        abuse. Respondent successfully completed this treatment, and it was recommended that she

        continue with outpatient treatment. Some months later, respondent told Thomas that she had

        obtained a new job and wanted to work with her during individual sessions. Thomas agreed


                                                    5

       1-16-2101



          and told respondent to bring verification of her employment. Respondent never did.

          Thereafter, respondent’s urine drop tested positive for cocaine, and she was placed on a

          behavioral contract, which required her to obtain a sponsor and attend further treatment.

          Respondent did not do so and stopped attending sessions. Respondent’s outpatient treatment

          was terminated unsuccessfully.

¶9           Dr. Paul Cantz testified that he provided psychotherapy for respondent as part of her

          services, and his case notes and clinical summaries were submitted into evidence. Dr. Cantz

          noted for the court that, while respondent had made some progress therapeutically, she tested

          positive for cocaine and had begun attending her Narcotics Anonymous meetings with

          decreased frequency. He further stated that she had ambivalence regarding addiction

          counseling and that this indicated her continued need for both psychotherapy and drug

          counseling services.

¶ 10         Erin Paavola, respondent’s in-home family therapist, testified that she provided services

          to respondent from January 2012 to January 2013 and prepared a treatment plan to address

          both her drug use and her parenting practices. Initially, she met with respondent once a week

          but then increased their meetings to twice a week, as needed. However, respondent did not

          keep her appointments and did not meet with Paavola on a regular basis. Paavola noted she

          was not invested in the therapy and she did not demonstrate that her children were a priority;

          she also continued to use marijuana. Paavola encouraged respondent to continue with the

          therapy, but while she was sometimes receptive, there were weeks where Paavola did not

          hear from her. Throughout her time with respondent, Paavola had terminated her from

          therapy twice for her failure to attend, but each time Paavola took her back. In December

          2012, Paavola terminated her for the last time. Paavola opined that while respondent had


                                                      6

       1-16-2101



          made limited progress in therapy and that she undoubtedly loved her children, she did not

          continue to make progress and did not accept her responsibility to parent, to assess her

          children’s needs, and to put their needs before hers. She further indicated that respondent was

          psychologically dependent on other people for motivation and direction and, because of this,

          showed a lack of parenting judgment, particularly in terms of their safety. Paavola

          recommended that respondent undergo a psychiatric evaluation.

¶ 11         Tracy Vinson, a social worker who provided individual therapy for respondent, testified

          that she began working with her in February 2013 and set particular treatment goals. Initially,

          respondent attended sessions consistently, not missing any between February and April 2013

          and progressing toward some goals. However, respondent then began to miss appointments

          without contact to reschedule and, in July 2013, Vinson terminated her from therapy. In late

          August 2013, respondent returned to Vinson with her caseworker, and Vinson allowed her to

          re-engage in therapy. However, respondent only participated in one session and failed to

          attend any others and concurrently became inconsistent in her visitation with the boys,

          admitting she was being neglectful toward them. She told Vinson that she had become

          depressed about having to again live with her mother, which began in June 2013, and while

          she was upset that the boys were distraught over her absences, she stated that not having

          transportation was a problem. However, respondent was able to take public transportation

          and received monthly bus passes from her service provider but did not always use them. By

          October 2013, after several more missed appointments, Vinson terminated respondent from

          therapy. Vinson opined that respondent needed to continue individual therapy, as it did not

          appear she was able or willing to assume parenting the boys.




                                                      7

       1-16-2101



¶ 12         Franklin, respondent’s case manager from April 2011 to April 2015, testified that

          individual therapy, substance abuse treatment, random urine drops, parent coaching services,

          parenting classes, and autism support group participation were all required services for

          respondent for reunification. Initially, respondent had only supervised visits with the boys,

          but by late 2012, she was being consistent in her services and visits and, thus, obtained

          unsupervised day visits. However, by June 2013, Franklin had to suspend these visits, as

          respondent failed to make substantial progress in her individual therapy requirement, her

          visits with the boys became less consistent even though she had been given bus passes, she

          was living in her mother’s home where Nicholas had been injured, and she would otherwise

          not disclose her whereabouts. Upon Paavola’s recommendation, Franklin added a psychiatric

          evaluation to respondent’s service plans. Franklin testified that, although she made referrals

          for respondent to complete the evaluation, respondent never did. Respondent also failed to

          participate consistently in her required urine drops and Narcotics Anonymous/Alcoholics

          Anonymous meetings in 2013-14. And, in October 2012, respondent told Franklin she was

          employed; however, she never provided proof of this, as Franklin requested. Franklin later

          lost contact with respondent for three months. Based on all this, by March 2014, Franklin

          issued respondent’s overall progress rating as “unsatisfactory” and recommended the

          permanency goal be changed to substitute care pending termination of her parental rights.

¶ 13         Patricia Herrod, a pastoral care counselor, testified on respondent’s behalf, stating that in

          2012, respondent joined a support group at her health center dealing with stress, anxiety,

          depression, and grief, as well as a parenting group. Respondent participated and graduated

          from these in March 2013 and continued to attend their meetings on a weekly basis. Herrod




                                                      8

       1-16-2101



          noted that respondent expressed to her a strong desire to be a good mother and for

          reunification with her children.

¶ 14         John Bedalow, a parenting coach, also testified on respondent’s behalf, stating that he

          worked with her from 2011 to October 2012. Bedalow noted that respondent demonstrated

          her use of his various teaching techniques, that she had become “pretty consistent” in

          applying them, and that “she was doing fine” with respect to what he saw. However,

          Bedalow’s final October 2012 report indicated that respondent “continues to struggle with

          her application” of these, and Bedalow never addressed Nicholas’s abuse with her. Bedalow

          opined that respondent and the children had a loving relationship, but he refused to opine

          regarding whether she could effectively parent them in the future.

¶ 15         At the close of the hearing, the trial court issued its findings with respect to unfitness. As

          to ground (m), the failure to make reasonable effort or progress to return home within the

          cited nine-month time period of August 21, 2012, to May 21, 2013, the court found that the

          State had failed to meet its burden. The court reviewed the cause and the events within that

          time frame and noted that respondent had made some reasonable effort and progress toward

          the end of that cited period, as the agencies had actually allowed her to have unsupervised

          day visits with the children and the evaluations at the first few permanency hearings until

          April 2013 indicated she had made “good progress” toward reunification. The court further

          commented that, although her efforts were ultimately unsuccessful, respondent had still made

          some progress during the specified time and, thus, could not be found unfit under ground

          (m).

¶ 16         However, the court went on to find respondent unfit pursuant to ground (b). After

          summarizing for the record the various events testified to in the cause, the court noted that


                                                       9

       1-16-2101



           under ground (b), it was to examine the efforts respondent made to maintain a reasonable

           degree of interest, concern, or responsibility with respect to the boys, given respondent’s

           particular circumstances. The court made clear that it would “focus on the reasonableness of

           her efforts and not on their success.” Accordingly, it noted that respondent initially

           maintained regular contact with the boys for the most part and showed interest in them; it

           further acknowledged that she obviously loves them and has even, pursuant to some

           testimony, demonstrated the use of some parenting techniques she learned during her

           services. However, the court also noted that respondent had been unsuccessfully terminated

           from essentially all of her required services: she was terminated from individual therapy

           three times, she was terminated from parent coaching, she never completed her required

           psychiatric evaluation, she tested positive for drugs on several urine drops, and she had yet to

           obtain safe housing and stable employment. After considering all this, the court stated that

           respondent’s failure to complete services, keep her children a priority in her life, commit to a

           substance-free lifestyle, and maintain a safe environment demonstrated that the State had met

           its burden and proved, by clear and convincing evidence, that respondent had failed to

           maintain a reasonable degree of interest, concern, or responsibility for the boys.

¶ 17            The cause then proceeded to a best interests hearing. Briefly, 3 testimony was presented

           that Theresa W. became the boys’ foster parent when Nathan was 4 years old and Nicholas

           was 11 months old. At the time, Nathan was neither verbal nor toilet trained, and he was

           physically aggressive and antisocial; Nicholas cried and screamed, did not begin to walk until

           23 months old, and did not begin to speak until he was 30 months old. By January 2016,

           assessments indicated that the boys had improved significantly and had become bonded to

                3
                  Again, for the record, respondent challenges only the unfitness finding on appeal and does not challenge
       the best interests determination of her cause. Accordingly, we present a more general overview of that hearing, as
       we need not detail all the evidence presented.

                                                                10 

       1-16-2101



          Theresa, who was deemed an appropriate caregiver with a good understanding of their

          special needs, provided a safe environment for the boys, and wanted to adopt them. In

          Theresa’s care, the boys’ medical needs were being met, and Nathan received special

          education services. Evidence did show that during visits, respondent was appropriate with the

          boys and they clearly enjoyed having contact with her and their extended family. However, at

          Charisse’s home, where respondent was living, there were still a number of people living

          there and/or having access to the house, indicating that there was still a risk at that home.

          Recommendations to the trial court from the agencies involved were that the boys remain in

          their current placement and be adopted by Theresa. Reviewing the entire history of the case

          and finding Theresa to be a credible witness who had cared for the boys for over four years—

          the majority of their lives—the court found it to be in their best interests to appoint

          guardianship to DCFS with the right to consent to their adoption, thereby terminating

          respondent’s parental rights.

¶ 18                                            ANALYSIS

¶ 19         Respondent’s sole contention on appeal is that the trial court’s finding of unfitness based

          on section 1(D)(b) of the Adoption Act was against the manifest weight of the evidence. She

          asserts that the evidence clearly demonstrated she showed a reasonable degree of interest,

          concern, and responsibility toward Nathan and Nicholas, as she made efforts to, and did,

          comply with services and visited her children. She then cites, as further support for her

          contention of error, the fact that the “trial court concede[d]” she made reasonable progress at

          reunification within the nine-month period cited by the State, i.e., its finding that the State

          failed to prove her unfit under ground (m). All this, she insists, requires us to reverse and

          vacate the finding of unfitness, the subsequent best interests finding, and the appointment of


                                                      11 

       1-16-2101



          a guardian with authority to consent to the boys’ adoption and, instead, remand the cause for

          proceedings consistent with a goal to return home to her. We disagree.

¶ 20         Before discussing the underlying merits here, we wish to clarify for respondent our

          view—and the law—with respect to her assertion that, because the trial court did not find her

          unfit under ground (m) as the State sought in its petitions, the evidence clearly could not

          support the court’s other finding that she was unfit under ground (b). Undoubtedly,

          respondent’s argument is a non sequitur. That is, it is well established that the grounds for

          finding parental unfitness under section 1(D) of the Adoption Act stand independently of

          each other. See In re Jaron Z., 348 Ill. App. 3d 239, 259 (2004); In re E.O., 311 Ill. App. 3d

          720, 726 (2000); accord In re Gwynne P., 215 Ill. 2d 340, 349 (2005) (a finding under any

          one of the grounds listed in section 1(D), standing alone, is sufficient to establish such

          unfitness). Accordingly, when a trial court makes a finding of unfitness under one of its

          grounds, we may affirm that finding of unfitness regardless of the court’s findings with

          respect to any other ground asserted in the petition at issue. See Jaron Z., 348 Ill. App. 3d at

          259 (citing E.O., 311 Ill. App. 3d at 726, and In re C.L.T., 302 Ill. App. 3d 770, 772 (1999)

          (“a finding of parental unfitness may be based on evidence sufficient to support any one

          statutory ground, even if the evidence is not sufficient to support other grounds alleged”

          (emphasis in original))).

¶ 21         In the instant cause, it is true that the trial court found the State had failed to meet its

          burden to prove respondent unfit under ground (m) by clear and convincing evidence.

          Without fully reviewing this cause with respect to ground (m), we are inclined to agree with

          the trial court’s decision. As that court pointed out, when this cause was first screened into

          the system and particularly during the nine-month period cited by the State in its petitions of


                                                      12 

       1-16-2101



          August 21, 2012, to May 21, 2013, the evidence indicates that respondent was, indeed,

          making “some” and even “good” progress toward reunification with Nathan and Nicholas,

          having entered into services, visited them consistently, and provided negative urine drops.

          Respondent was even able to obtain unsupervised day visits with the boys during this nine-

          month period. These are accomplishments for that time of which she should be proud, as we

          were. However, as we will discuss in more detail below, ground (b), unlike ground (m), has

          no time constraint that limits a court’s consideration of a parent’s fitness. In re Dominique

          W., 347 Ill. App. 3d 557, 567-68 (2004). Therefore, and again unlike ground (m), a court may

          consider the parent’s conduct in this respect in toto and is not forced to analyze only certain

          time periods of the parent’s behavior. See Dominique W., 347 Ill. App. 3d at 567-68 (2004).

¶ 22         Accordingly, while we again praise respondent for the progress she made early on in the

          context of this cause between August 2012 and May 2013, and while we would most likely

          otherwise support the trial court’s conclusion that the State failed in its burden to prove her

          unfit under ground (m) for the particular nine-month period it cited in its petitions (were we

          called upon to review it), we make clear that the fact that the trial court so held has no impact

          upon the finding appealed from here, namely, the trial court’s finding of unfitness under

          ground (b), nor on our decision regarding that particular finding. Rather, it is only that

          substantive and independent ground which respondent now challenges, and it is only that

          substantive and independent ground which is relevant to our review herein.

¶ 23         Having made this clear, we now turn to the merits of the instant appeal.

¶ 24         A parent may be found unfit under ground (b) if that parent fails “to maintain a

          reasonable degree of interest, concern or responsibility as to the child’s welfare.” 750 ILCS

          50/1(D)(b) (West 2012). The language specified in this ground is disjunctive. See 750 ILCS


                                                       13 

       1-16-2101



          50/1(D)(b) (West 2012); Jaron Z., 348 Ill. App. 3d at 259 (citing C.L.T., 302 Ill. App. 3d at

          773). Therefore, any of its three elements—the failure to maintain a reasonable degree of

          interest or concern or responsibility as to the child’s welfare—may be considered on its own

          as a basis in determining whether the parent is unfit. See Jaron Z., 348 Ill. App. 3d at 259

          (citing C.L.T., 302 Ill. App. 3d at 773). A finding of unfitness under ground (b) is based on a

          subjective analysis. See In re Gwynne P., 346 Ill. App. 3d 584, 591 (2004), aff’d 215 Ill. 2d

          340 (2005). This ground does not focus on the parent’s success but, rather, the

          reasonableness of her efforts and takes into account the parent’s difficulties and

          circumstances. See Jaron Z., 348 Ill. App. 3d at 259; accord E.O., 311 Ill. App. 3d at 726-27

          (trial court should focus on parent’s efforts in light of her particular circumstances and not on

          whether these efforts were successful, per se). However, simply because a parent

          demonstrates some interest or affection toward her child does not render her fit under this

          ground; rather, her interest, concern, and/or responsibility must be reasonable. See Jaron Z.,

          348 Ill. App. 3d at 259; E.O., 311 Ill. App. 3d at 727. Moreover, “[n]oncompliance with an

          imposed service plan, a continued addiction to drugs, a repeated failure to obtain treatment

          for an addiction, and infrequent or irregular visitation with the child have all been held to be

          sufficient evidence warranting a finding of unfitness under [ground] (b).” Jaron Z., 348 Ill.

          App. 3d at 259.

¶ 25         Fundamentally, great deference is afforded to the trial court’s determination with respect

          to a finding pursuant to ground (b), and it will not be reversed unless it is against the manifest

          weight of the evidence. See Jaron Z., 348 Ill. App. 3d at 259-60. This occurs only when the

          opposite conclusion is clearly evident from a review of the evidence presented. See In re

          Jacorey S., 2012 IL App (1st) 113427, ¶ 19; In re Deandre D., 405 Ill. App. 3d 945, 952


                                                       14 

       1-16-2101



          (2010); accord Gwynne P., 215 Ill. 2d at 354. In addition, we note that “ ‘ “[e]ach case

          concerning parental unfitness is sui generis, requiring a close analysis of its individual facts;

          consequently, factual comparisons to other cases by reviewing courts are of little

          value.” ’ ”Jacorey S., 2012 IL App (1st) 113427, ¶ 19 (quoting In re Konstantinos H., 387 Ill.

          App. 3d 192, 203 (2008), quoting In re Daphnie E., 368 Ill. App. 3d 1052, 1064 (2006));

          accord Gwynne P., 215 Ill. 2d at 354. Ultimately, there is a “strong and compelling

          presumption in favor of the result reached by the trial court” in child custody cases. Connor

          v. Velinda C., 356 Ill. App. 3d 315, 323 (2005).

¶ 26          Based upon our thorough review of the record in the instant cause, we cannot conclude

          that the trial court’s decision finding respondent unfit for her failure to maintain a reasonable

          degree of interest, concern, or responsibility for Nathan and Nicholas’s welfare was against

          the manifest weight of the evidence. Rather, we find that the trial court’s determination was

          wholly proper.

¶ 27          In the instant cause, the trial court made clear that, in line with the law, it was evaluating

          respondent’s fitness with a “focus on the reasonableness of her efforts and not on their

          success.” It then went on to praise respondent for maintaining contact with the boys, showing

          an interest in them, and demonstrating some of the techniques she had learned from her

          parenting coach. And the court was quick and definitive in noting that respondent loves her

          children. However, at the same time, it simply could not ignore the critical point of this

          cause: respondent could not manage to complete her required services. Of particular interest

          to the court were respondent’s failure to commit to a substance-free lifestyle and to maintain

          a safe environment. In its view, these failures indicated that respondent could not keep the

          boys as a priority in her life.


                                                       15 

       1-16-2101



¶ 28         Given the facts of this cause, we agree that this is a classic situation where the parent is

          subjectively interested in reunifying with her children but objectively displays unreasonable

          conduct in attempting to do so. With Nicholas’s severe and multiple injuries to his head as an

          infant, the boys were screened into the system in February 2011. After some time, what

          followed was, initially, some marked improvement. The goal was (initially) set for return

          home, and respondent made “some” and even “good” progress toward that goal in the early

          stages of this cause, as indicated by the trial court. She was enrolled in services, testing

          negative for drugs, and regularly visiting her children. Based on this, she obtained

          supervised, and then even unsupervised, visits with them. She was well on her way to being

          reunited with them, as she so clearly desired.

¶ 29         But respondent did not stay on this path. Soon, her urine drops tested positive again, this

          time for other, and harder, drugs than marijuana, including cocaine. She began to attend her

          Narcotics Anonymous and Alcoholics Anonymous meetings with less frequency and was

          eventually terminated unsuccessfully from her outpatient drug treatment services. She was

          also terminated from her required individual therapy multiple times for failing to attend until,

          at a final point, she was terminated unsuccessfully for the last time. The same was true with

          respect to the parent coaching she was also to receive. She further refused to obtain the

          psychiatric evaluation that was required of her by her therapist and, though she reported to

          her case managers that she was employed, she never provided any verification of this, as

          requested. With respect to housing, respondent first lived with her mother—in the same

          home where Nicholas sustained his injuries. During this cause, she did move out and lived

          with a roommate, but she was forced to return to her mother’s home, which was not only

          occupied by many others but also by her mother’s paramour, whose background was not


                                                      16 

       1-16-2101



          approved by DCFS. Thereafter, respondent never remedied the risks associated with her

          living situation, in order to provide a safe environment for her boys or for herself. And,

          critically, there were times where respondent simply disappeared and lost touch with her

          service managers for weeks or, at one point, months at a time. This, in turn, led to irregular

          and sporadic visits between respondent and her children, resulting in visitation being

          suspended for various periods of time. And despite the initial goal of return home, once this

          cause progressed, never once was there a recommendation provided by any agency servicing

          respondent that the boys ultimately be returned to her.

¶ 30         The record before us clearly supports the trial court’s characterization of this cause:

          respondent is, more or less, interested in Nathan and Nicholas and perhaps even concerned

          about them, but her conduct does not at all reasonably demonstrate that she is ready to

          assume the responsibility to parent them. The underlying theme, which has remained

          unchanged in all the notes her service providers have made for the record, is obvious: she

          loves them and wants to visit them, but at this point, she cannot adequately assess their needs

          and put them before her own in a way that merits their return to her care as their parent. It is

          precisely this reality that led the trial court to declare respondent unfit under ground (b).

¶ 31         Taking into account respondent’s personal circumstances, her refusal to participate in and

          complete her services, her lack of interaction with her service providers, her continued (and

          elevated) drug use, and her failure to maintain regular visitation with Nathan and Nicholas

          more than sufficiently demonstrate that she has not maintained a reasonable degree of

          responsibility toward their welfare. Therefore, we find that the trial court’s determination that

          she was unfit under section 1(D)(b) was not against the manifest weight of the evidence.




                                                        17 

       1-16-2101



¶ 32                                          CONCLUSION


¶ 33         Accordingly, for all the foregoing reasons, we affirm the judgment of the trial court.


¶ 34         Affirmed.





                                                      18